DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

New grounds are set-forth below are necessitated by applicant’s amendment to claim 1.  Specifically, claim 1 has been amended to further narrow the ranges of i) through iv) of component T2.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as obvious over WO 2015/169690 (herein Kahlen) as evidenced by US 2014/0044962 and US 2003/0049436 and Kocsis et al. Polypropylene Handbook, Cham, Springer, 2019.  
As to claims 1, 4, 6-8, 10 and 12-13, Kahlen discloses a polyolefin composition (see abstract, pages 3-4 and examples) comprising: 
    PNG
    media_image1.png
    95
    581
    media_image1.png
    Greyscale

See page 3.  Note that “A”, “A-1” and “A-2” of Kahlen reads on claimed components T1, a1 and a2, respectively.  The polypropylene (PP, claimed a1) is preferably a homopolymer (about 100 wt% propylene, see page 4) and exemplified as PP homopolymer on page 14 under HB600TF and a component of Krublend.  Likewise, the polyethylene is preferably a homopolymer (as e.g. HDPE, see page 5, and if a copolymer the comonomer content is below 15 wt%, thus an ethylene content of 85 to 100 wt%).  Also exemplified as HDPE homopolymer on page 14 under MG7547 and a component of Krublend.  Component a1 and a2 are exemplified as a 50/50 blend.
and from 10 to 25 wt% of B) a polypropylene (propylene ethylene copolymer, page 3 reading on claimed component T2).  
It is known that heterophasic copolymers are a blend of a matrix copolymer and an amorphous dispersed polymer.  See page 315 of Kocsis for evidence.  The polypropylene is heterophasic and general contains an ethylene content of 0 (homopolymer) to 10 wt%.  See page 7.  Note that the polypropylene is heterophasic with a xylene soluble fraction (XCS) present in 10 to 45 wt% (page 9), which has an ethylene content of 20 to 46 wt%.  Specifically note that the XCS is B2 (page 7).  In the examples (HECO-2) starting on page 17 (in table 3), the split is 27 wt% for GPR2 and has 24.5 wt% ethylene (C2), while the PP fraction in loop (and xylene insoluble: XCI) has about 0 wt% ethylene.  Thus, the total ethylene content is deduced as 5.1 wt% (24.5%*.208), which is within the claimed range.  Note that the ranges in the broader disclosure also yield values within the claimed range.  Specifically, note that the ethylene content of B2 (paragraph 74) is 20 to 46 wt%.  See page 8.  The B2 (EPR) has a content of 45 to 10 wt% (rest being polypropylene homopolymer).  Thus, the ethylene content is broadly from about 5 (deduced: 0.2*10) to 20.7 wt% (deduced 0.46*45), which substantially overlaps the claimed range.  
The melt flow rate (MFR 230/2.16) is taught as generally between 1.0 and 300 g/10min.  See page 3.   
The xylene soluble fraction (XCS) is about 10 to 45 wt% XCS.  See page 7.
No other components are required.  Also note that both the examples and broader disclosure read on the claimed invention.
The intrinsic viscosity (IV) of the xylene soluble (IV of XCS) is 3.0 to 10 dl/g.  See page 8.  The intrinsic viscosity in Kahlen is with respect to decalin at 135 oC.  The claim is measured in tetrahydronaphthalene at 135 oC.  See examples and page 8.  Thus, the difference between Kahlen and the claimed invention is that the IV is measured in decalin instead of tetrahydronaphthalene.  Note that decalin is also known as decahydronaphthalene, while tetrahydronaphthalene is known as tetralin, which have the structures below.  See paragraph 58 of US 2014/0044962 for evidence.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


It is also known that both decalin an tetralin are typical solvents utilized to measure the IV of polypropylene.  See paragraph 86 of US 2003/0049436 for evidence.  Furthermore, it is also known “that IV measured in decalin is about 0.15 units higher than when measured in tetralin.”  See paragraph 86 of US 2003/0049436 for evidence.  
In view of the discussion above, it is clear that the IV of Kahlen of about 3.0 to 10 dl/g would also be substantially within the claimed range and naturally flow from the Kahlen composition and obviously be within the claimed range.
To summarize, the claim have numerous overlapping ranges as shown below:



Claimed
Kahlen
T1
content
70 to 95
70 to 90

a1
30 to 70
30 to 70

Propylene content of ii)
Higher than 60 
About 100

a2
30 to 70
30 to 70

Ethylene content of ii)
Higher than 70
85 to 100
T2
content
5 to 30
10 to 25

i)
10 to 12.0
About 5 to 21

ii)
27 to 31
10 to 45

iii)
6 to 7
3.0 to 10

iiii)
1.0 to 2.0
1.0 to 300


It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 9, the MFR is exemplified as 2.1 (example IE 1) and 4.9 (example IE 5) in table 4.
As to claim 11, the T1 (A of Kahlen) is a recycled blend.  See pages 2-3 and examples under “Krublend”.
As to claims 2 and 3, the ethylene content of B2 (paragraph 74) is 20 to 46 wt%.  See page 8.  The B2 (EPR) has a content of 45 to 10 wt% (rest being polypropylene homopolymer).  Thus, the ethylene content is broadly from about 5 (deduced: 0.2*10) to 20.7 wt% (deduced 0.46*45), which overlaps the claimed range.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 5, the intrinsic viscosity of the xylene soluble (IV of XCS) of the broader disclosure teaching 3.0 to 10 dl/g, which overlaps the claimed range.  See page 8.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  


Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/169690 (herein Kahlen) in view of US 2010/0119799 (herein Manrich) and/or EP 2,062,937 (herein Ydens) as evidenced by US 2014/0044962 and US 2003/0049436 and Kocsis et al. Polypropylene Handbook, Cham, Springer, 2019.  
The discussion with respect to Kahlen set-forth above is incorporated herein by reference.
As to claims 14 and 15, Kahlen (page 12) discloses that the polyolefin compositions are for construction applications, pipes, etc. However, Kahlen is silent on films.
Manrich discloses similar compositions of recycled polyolefins.  See abstract and examples.  Manrich discloses that the polyethylene/polyolefin can be utilized for to form multilayer films.  See paragraph 3 and 37.  Similarly, Ydens discloses heterophasic polypropylene compositions.  See abstract and examples.  Ydens discloses that the compositions can be cast or blown into films (page 4, paragraph 25).  
It would have been obvious at the time the invention was filed to have utilized the composition of Kahlen for the appropriate end use, including multilayer films, cast films or blown films as suggested by Manrich and Ydens because one would want to utilize the compositions for their intended purposes utilized for similar compositions in the art.

Response to Arguments
Applicant’s arguments have been considered but are not persuasive.  
Applicant argues that the amendments overcome the rejections.  
In response, it is noted that applicant has narrowed the claims.  Further, it is acknowledged that the instant rejections above are new grounds of rejectoin and the previous anticipation rejections have been withdrawn in light of the amendments.  However, Kahlen still have substantial overlap with the narrower claim ranges as elucidated below.



Claimed
Kahlen
T1
content
70 to 95
70 to 90

a1
30 to 70
30 to 70

Propylene content of ii)
Higher than 60 
About 100

a2
30 to 70
30 to 70

Ethylene content of ii)
Higher than 70
85 to 100
T2
content
5 to 30
10 to 25

i)
10 to 12.0
About 5 to 21

ii)
27 to 31
10 to 45

iii)
6 to 7
3.0 to 10

iiii)
1.0 to 2.0
1.0 to 300


This situation is substantially similar to In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003), where numerous ranges in the prior art overlapped and encompassed the claimed ranges.   Also see MPEP 2144.05.  
Applicant is advised that MPEP 2144.05 (III) gives guidance of example rebuttal of a prima facie case of obviousness viz (A) a showing that the range is critical and (B) a showing that the prior art teaches away.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764